Citation Nr: 0121154	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right shoulder, with retained metallic 
foreign body, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

The history of the present appeal is as follows:  in an 
August 1992 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Jackson, Mississippi, (RO) 
increased the veteran's disability rating for his service-
connected residuals of a shell fragment wound of the right 
shoulder with retained metallic foreign body from 10 percent 
to 30 percent.  Subsequently, in January 1994, the veteran 
applied for an increased rating.

In June 1994, the RO proposed to reduce the 30 percent rating 
to 10 percent, on the basis that the August 1992 rating 
decision was clearly and unmistakably erroneous for 
increasing the service-connected right shoulder disability 
rating from 10 to 30 percent.  The RO notified the veteran of 
its intent in July 1994 and of his procedural rights 
concerning the reduction.

In September 1994, the RO reduced the rating to 10 percent 
pursuant to 38 C.F.R. § 3.105(a), as had been proposed.  The 
RO also separately denied an increased rating above 10 
percent.  The veteran appealed the denial of an increase 
above 10 percent.

In September 1997, the Board of Veterans' Appeals (Board) 
construed the representative's October 1996 VA Form 1-646 as 
asserting that the September 1994 RO rating decision reducing 
the veteran's right shoulder disability rating from 
30 percent to 10 percent pursuant to 38 C.F.R. § 3.105(a) was 
clearly and unmistakably erroneous, and directed the RO to 
adjudicate the matter.  The RO issued a rating decision and a 
supplemental statement of the case in May 1998.  The veteran, 
however, has not perfected an appeal of this issue with the 
filing of a substantive appeal.  Thus, the issue regarding 
the reduction in the rating of the veteran's right shoulder 
disability is not before the Board.

In January 2000, the Board issued a decision denying the 
veteran's claim for an increased evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
shoulder with retained metallic foreign body.  In rating the 
claim, the Board considered 38 C.F.R. § 4.72 and 38 C.F.R. 
§ 4.73, Diagnostic Code 5301, taking note that on July 3, 
1997, during the pendency of the appeal, pertinent changes to 
these regulations governing the ratings of muscle injuries 
went into effect.  In its decision, the Board applied that 
version of the changes which were most favorable to the 
veteran's claim, pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Thereafter, the veteran filed a timely Notice of 
Intent to Appeal to the United States Court of Appeals for 
Veterans Claims (Court) and the case was placed on the 
Court's docket.

In the course of the appeal to the Court, the Board notes 
that there was another significant change in the law which 
applied to the present case.  On November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore its 
provisions must be considered in the present appeal.

In September 2000 the Secretary of Veterans Affairs 
(Secretary) and the veteran's representative submitted a 
joint motion to vacate the January 2000 Board decision and 
remand the case on the basis that prior medical examinations 
of the veteran's disability failed to report their findings 
with sufficient detail and specificity to fairly rate the 
veteran or otherwise facilitate consideration of whether 
other Diagnostic Codes from the pertinent rating schedule 
would be applicable to the veteran's present claim.  In 
October 2000, the Court granted the motion.




REMAND

In December 2000, and again in a subsequent re-mailing in 
February 2001, notice was sent to the veteran and his 
representative informing them of the Court's grant of the 
motion vacating the January 2000 Board decision and that the 
case was now in the custody of the Board.  The letter 
requested that the veteran furnish additional evidence (with 
the necessary waivers, where appropriate) in support of his 
claim of entitlement to an increased rating in excess of 10 
percent for service-connected residuals of a shell fragment 
wound of the right shoulder with a retained metallic foreign 
body.  In June 2001, a brief was submitted to VA from the 
veteran's representative.  While no specific outstanding 
pertinent medical records were submitted or otherwise 
identified, the representative requested that the veteran be 
scheduled for a VA compensation examination, pursuant to the 
September 2000 joint motion remand.

In the discussion contained within the September 2000 joint 
motion remand, the parties noted that the veteran's service-
connected residuals of a shell fragment wound of the right 
shoulder with a retained metallic foreign body were rated as 
10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5301, which provided for a 10 percent rating for moderate 
disability of Muscle Group I (extrinsic muscles of the 
shoulder girdle:  (1) trapezius; (2) levator scapulae; (3) 
serratus magnus).  The parties found flaws with a VA medical 
examination conducted in 1972 for failing to identify which 
of the veteran's muscles were penetrated by the shell 
fragment.  They observed that subsequent VA examinations in 
April 1992 and July 1996 appeared to indicate that the 
affected musculature may have been within the veteran's 
deltoid region which would thus permit consideration of 38 
C.F.R. § 4.73, Diagnostic Code 5303, which permitted a 20 
percent rating for moderate disability of Muscle Group III 
(intrinsic muscles of the shoulder girdle:  (1) pectoralis 
major I (clavicular) and (2) deltoid).  Because it did not 
appear that any of the previous medical examinations over the 
years had ever specifically identified the exact musculature 
that was affected by the shell fragment wound, the Secretary 
and the veteran's representative, with the concurrence of the 
Court, concluded that it is unclear whether the veteran's 
service-connected injury had been properly evaluated under 
the appropriate Diagnostic Codes.  Therefore, a remand for a 
medical examination to address this question is warranted.

The Secretary and the veteran's representative also noted 
that the veteran had a history of involvement in a serious 
industrial accident which occurred in March 1972, nearly five 
years after his separation from active duty, in which he fell 
while employed as a steel worker on a construction project 
and sustained severe injuries to the left side of his head 
with resultant partial right-sided paralysis.  Due to 
conflicting diagnoses and medical conclusions presented in 
the evidence, the Secretary and the veteran's representative 
instructed that this case be remanded for a neurological 
examination to determine which specific nerves might have 
been affected by the veteran's service-connected right 
shoulder shell fragment wound, versus those impaired as a 
result of his March 1972 work-related accident.  The parties 
recommended that the neurologic examiner present a detailed 
assessment of the type and extent, if any, of the veteran's 
neurological impairment due to his service-connected shell 
fragment wound.  Also, the examiner should address the 
question of which, if any, of the veteran's complaints of 
pain are attributable to his service-connected shell fragment 
wound of his right shoulder, and which of these complaints 
are due to neurological impairment caused by his nonservice-
connected head injury.  

Lastly, the parties advised the Board that if it was not 
possible to objectively distinguish the source of the 
veteran's reported symptoms between his service-connected 
right shoulder shell fragment wound and the nonservice-
connected head injury, it should consider the applicability 
of 38 C.F.R. § 3.102 (2000) and the holding of the Court in 
Mittleider v. West, 11 Vet. App. 181 (1998), which holds that 
the benefit of the doubt should be applied in the veteran's 
favor where it is not possible to distinguish symptoms caused 
by a service-connected disability from those produced by a 
nonservice-connected one.  The RO is therefore respectfully 
advised to address the aforementioned regulation and caselaw 
when readjudicating the veteran's current claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to claim for an increased 
rating for residuals of a right shoulder 
shell fragment wound.  Additionally, the 
RO should request the veteran to provide 
information regarding his medical 
treatment for head injury residuals from 
his nonservice-connected disability, 
status post his industrial accident in 
1972.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.  

3.  Then, the veteran should be provided 
with the appropriate VA medical 
examination to determine which of the 
muscles of his right shoulder region 
which are impaired or otherwise adversely 
affected by his service-connected shell 
fragment wound with retained metallic 
foreign body.  The examiner should 
identify the affected muscle or muscles 
with specificity and the rationale for 
all opinions expressed must be provided.  
The claims folder must be made available 
to and be reviewed by the examiner.  

4.  The veteran should be provided with a 
VA neurological examination to determine 
which specific nerves, if any, were 
affected by the veteran's service-
connected right shoulder shell fragment 
wound, versus those impaired as a result 
of his March 1972 work-related accident.  
The examiner should present a detailed 
assessment of the type and extent, if 
any, of the veteran's neurological 
impairment due to his service-connected 
shell fragment wound and should 
distinguish, to the extent possible, 
which, if any, of the veteran's 
complaints of pain are attributable to 
his service-connected shell fragment 
wound of his right shoulder, and which of 
these complaints are due to neurological 
impairment caused by his nonservice-
connected head injury.  If it is not 
possible for the examiner to make any 
clear distinctions regarding the source 
of the symptoms, he should state the 
rationale for why this is so.  The claims 
folder must be made available to and be 
reviewed by the examiner.

5.  Thereafter, the RO should review the 
veteran's claims file and ensure that the 
above developments have been conducted 
and completed in full.  The RO should 
then undertake any other action required 
to comply with the notice and duty to 
assist provisions of the VCAA.  Then the 
RO should readjudicate the issue of 
entitlement to an increased evaluation in 
excess of 10 percent for service-
connected residuals of a shell fragment 
wound of the right shoulder, with 
retained metallic foreign body, with 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.102 and 
Mittleider v. West, 11 Vet. App. 181 
(1998).  If the benefit sought on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative.  The 
veteran and his representative should be 
afforded an appropriate opportunity to 
respond.  
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In view of the fact that this Board remand 
is predicated on the instructions of the Secretary and the 
Court in their joint motion remand of October 2000, the RO is 
respectfully advised of the importance of full compliance 
with the directives of this remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.	




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

